COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        Pamela Thurman Stallard v. The State of Texas

Appellate case number:      01-18-00451-CR

Trial court case number:    1515996

Trial court:                County Criminal Court No. 1 of Tarrant County

        Katherine L. Reed, retained counsel for appellant, Pamela Thurman Stallard, has
filed a “Motion to Withdraw from Representing Appellant and to Substitute Counsel.
The motion is granted.
       The Clerk of this Court is directed to note Katherine L. Reed’s withdrawal as
counsel for appellant and substitute Emily Taylor for Katherine L. Reed as counsel for
appellant on the docket of this Court. See TEX. R. APP. P. 6.5(d).
       It is so ORDERED.

Judge’s signature: /s / Terry Jennings
                    Acting individually     Acting for the Court

Date: June 26, 2018